PER CURIAM:
Writ granted in part. The decision of the court of appeal is reversed to the limited extent that it amended and affirmed the sentences as amended. Instead, defendant's sentences are vacated and the case is remanded to the trial court for resentencing. Pursuant to La.C.Cr.P. art. 881.4, the court of appeal erred in unilaterally resentencing the defendant. On remand, the trial court is ordered to resentence defendant to a punishment that is not unconstitutionally excessive and to articulate its reasons for the sentences imposed, including as to whether some or all *570of the sentences should be served consecutively.